

116 HR 3478 IH: Affordable Housing Opportunities for Utilization, Sustainment, and Expansion Act of 2019
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3478IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Neguse introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to modify the low-income housing credit basis limitation
			 rules in the case the acquisition of an existing building.
	
 1.Short titleThis Act may be cited as the Affordable Housing Opportunities for Utilization, Sustainment, and Expansion Act of 2019 or the Affordable HOUSE Act. 2.Modification of previous ownership rules; limitation on acquisition basis (a)Limitation on acquisition basis (1)In generalSection 42(d)(2)(B)(ii) of the Internal Revenue Code of 1986 is amended by inserting , or the taxpayer elects the application of subparagraph (C)(ii) after service.
 (2)LimitationSection 42(d)(2)(C) of such Code is amended— (A)by striking for purposes of subparagraph (A), the adjusted basis and inserting the following:
						
 For purposes of subparagraph (A)—(i)In generalThe adjusted basis, and (B)by adding at the end the following new clauses:
						
 (ii)Buildings in service within previous 10 yearsIf the period between the date of acquisition of the building by the taxpayer and the date the building was last placed in service is less than 10 years, the taxpayer’s basis attributable to the acquisition of the building which is taken into account in determining the adjusted basis shall not exceed the sum of—
 (I)the lowest amount paid for acquisition of the building by any person during the 10 years preceding the date of the acquisition of the building by the taxpayer, adjusted as provided in clause (iii), and
 (II)the value of any capital improvements made by the person who sells the building to the taxpayer which are reflected in such seller’s basis.
 (iii)AdjustmentWith respect to a basis determination made in any taxable year, the amount described in clause (ii)(I) shall be increased by an amount equal to—
 (I)such amount, multiplied by (II)a cost-of-living adjustment, determined in the same manner as under section 1(f)(3) for the calendar year in which the taxable year begins by taking into account the acquisition year in lieu of calendar year 2016 in subparagraph (A)(ii) thereof.
								For purposes of the preceding sentence, the acquisition year is the calendar year in which the
			 lowest amount referenced in clause (ii)(I) was paid for the acquisition of
			 the building..
 (3)Conforming amendmentsSection 42(d)(2)(D)(i) of such Code is amended— (A)by striking for subparagraph (B) in the heading, and
 (B)by striking subparagraph (B) in the matter preceding subclause (I) and inserting subparagraph (B)(ii) or (C)(ii). (b)Modification of placed in service ruleSection 42(d)(2)(B)(iii) of such Code is amended to read as follows:
				
 (iii)the building was not owned by the taxpayer or by any person related (as of the date of acquisition by the taxpayer) to the taxpayer at any time during the 5-year period ending on the date of acquisition by the taxpayer, and.
 (c)Effective dateThe amendments made by this section shall apply to buildings placed in service after December 31, 2018.
			